Citation Nr: 0309226	
Decision Date: 05/19/03    Archive Date: 05/27/03

DOCKET NO.  00-21 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
right shoulder rotator cuff tear with arthritis, from April 
1, 2000, to March 22, 2001.

2.  Entitlement to an evaluation in excess of 20 percent for 
right shoulder rotator cuff tear with arthritis, from May 1, 
2001, forward.

3.  Entitlement to an increased evaluation for left shoulder 
rotator cuff tear with arthritis and detached bicep tendon, 
currently evaluated as 10 disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel
INTRODUCTION

The veteran had verified active service from September 1977 
to December 1995, with eleven years and eight months of prior 
active service.

This appeal arises from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  In this decision, the RO denied 
schedular evaluations in excess of 10 percent for the 
veteran's right and left shoulder status post rotator cuff 
tear with arthritis and detached left bicep tendon.  A 
temporary total rating under 38 C.F.R. § 4.30 was thereafter 
awarded for the right shoulder disorder from March 23 to 
April 30, 2001, followed by a 20 percent rating, effective 
from May 1, 2001.  

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration and to comply with due process.


REMAND

In July 2001, the veteran requested a hearing before a 
Decision Review Officer at the RO.  A letter was issued by 
the RO in January 2003 informing the veteran of the scheduled 
date and time of this hearing.  This letter was sent to the 
last address reported by the veteran in a VA Form 21-4138 
(Statement in Support of Claim) received in November 2002.  
The United States Postal Service returned the RO's January 
2003 letter indicating that the letter was not deliverable as 
addressed and the Postal Service was unable to forward this 
letter.  The veteran failed to appear for the scheduled 
hearing.  In February 2003, the RO issued the veteran a 
letter informing him that his appeal had been certified to 
the Board of Veterans' Appeals (Board).  This letter was sent 
to an address used by the veteran prior to November 2002.  It 
was not returned undeliverable and there is no indication 
that the veteran did not receive this letter.

Under the circumstances, the Board finds that VA has not made 
all reasonable attempts to inform the veteran of his 
scheduled hearing on appeal.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (c), (d) (2002).  Therefore, this 
case must be remanded so that the RO can attempt to verify 
the veteran's current address and reschedule his hearing on 
appeal with notification to the verified address and/or to 
the address noted on its February 2003 letter.

In this regard, the Board notes that the President of the 
United States signed into law in November 2000 the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub.L. No. 106-475, 114 
Stat. 2096 (2000).  This act introduces several fundamental 
changes into the VA adjudication process.  These changes were 
codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2002).  Under the VCAA, 
VA's duty to notify and assist has been significantly 
expanded in the following areas.  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  
38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  Second, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Third, VA has a duty 
to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§  5107(a), 5103A; 38 
C.F.R. § 3.159(c).  

In the current case, the veteran has reported ongoing 
treatment at the VA Medical Center and a U. S. Navy hospital 
in Charleston, South Carolina.  These records should be 
obtained and incorporated into the claims file.  Finally, a 
review of the available compensation examinations reveals 
that the veteran has complained of increased symptomatology 
during flare-ups of the residuals of his bilateral shoulder 
rotator cuff tears.  According to the United States Court of 
Appeals for Veterans Claims (Court) holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), VA must specifically address 
the veteran's functional limitations due to pain, weakness, 
excess fatigability, and/or incoordination resulting from 
periods of exacerbation.  See 38 C.F.R. §§ 4.40, 4.45 (2002).  
The examiners of record have failed to quantify any 
additional limitation of motion or functional ability during 
the veteran's exacerbation of his service-connected 
disorders.  On remand, the RO should obtain a VA examination 
that provides such opinions or indicates with the appropriate 
reasons and bases why such opinions cannot be provided.  

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED to the RO for the following:

1.  The RO should attempt to verify the 
veteran's current address.  Thereafter, 
the RO should schedule the veteran for 
the next available hearing before a VA 
Hearing Officer sitting at the RO.  He 
should be notified of the time and place 
of this hearing, and the consequences of 
his failure to report, at his verified 
address and/or at the address used on the 
RO's letter issued on February 19, 2003.

2.  The RO should obtain the veteran's 
medical records from the VA (Ralph H. 
Johnson) Medical Center in Charleston, 
South Carolina, for any treatment for 
bilateral shoulder disabilities during 
the period from August 2001 to the 
present time.  If no such records can be 
found, or if they have been destroyed, 
ask for specific confirmation of that 
fact.

3.  The RO should obtain the veteran's 
medical records from the U. S. Naval 
Hospital (2600 Rivers Avenue, Charleston, 
South Carolina 29405) for any treatment 
for his bilateral shoulder disabilities 
during the period from August 2002 to the 
present time.  Please directly contact 
this facility, or any other appropriate 
agency, and request all available 
clinical records of this treatment.  If 
no such records can be found, or if they 
have been destroyed, ask for specific 
confirmation of that fact.

4.  After the above development has been 
completed and all records received have 
been associated with the claims file, 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an orthopedic examination to 
determine the extent and severity of his 
right shoulder rotator cuff tear and left 
shoulder rotator cuff tear, with 
arthritis and detached left bicep tendon.  
Send the claims folder to the examiner 
for review.  The examiner is asked to 
indicate that he or she has reviewed the 
claims folder.  All necessary tests, 
including x-rays if indicated, should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the examination report.

The examiner should identify all 
residuals attributable to the veteran's 
service-connected right and left shoulder 
rotator cuff tear with arthritis and 
detached left bicep tendon.  The examiner 
should note the range of motion for each 
shoulder.  Whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the 
either shoulder is used repeatedly.  All 
limitation of function must be 
identified.  If there is no pain, no 
limitation of motion and/or no limitation 
of function, such facts must be noted in 
the report.  

The examiner should specifically discuss 
the severity of any muscle impairment, 
and identify which, if any, muscle groups 
are involved.  

The examiner should describe in detail 
the veteran's postoperative scars.  The 
examiner shoulder also state (1) whether 
there is any malunion of the humerus with 
marked deformity and (2) whether there is 
recurrent dislocation of the 
scapulohumeral joint, and if so, discuss 
the frequency of episodes and guarding of 
arm movements.

Any indications that the veteran's 
complaints of pain or other 
symptomatology are not in accord with 
physical findings on examination should 
be directly addressed and discussed in 
the examination report.  The examiner 
must provide a comprehensive report 
including complete rationales for all 
conclusions reached.  

5.  The RO should review the claims file 
and determine whether all actions 
regarding the development of this claim 
are in full compliance with the 
requirements of the VCAA.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2002).  Efforts to 
secure records in the possession of the 
U. S. Government must continue until the 
RO is reasonably certain these records do 
not exist or further efforts would be 
futile.  If, after making reasonable 
efforts to obtain named records the RO is 
unable to secure same, the RO must notify 
the appellant and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the 
claim.  The appellant must then be given 
an opportunity to respond.

6.  Thereafter, the RO should again 
review the veteran's claim for 
entitlement to increased evaluations for 
his bilateral shoulder disabilities.  If 
any benefit sought on appeal remains 
denied, the appellant should be furnished 
a supplemental statement of the case 
(SSOC). The appellant should then be 
given the opportunity to respond thereto.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified by the RO.  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




